DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to Applicant’s amendment filed on 04/24/2020.  Claims 1-20 are pending.

Claim Objections
Claims 5, and 15 is/are objected to because of the following informalities: 
Claim 5, L.2 “the first composite layer” should be “the first layer”;

Claim 15, L.1-2 “the composite skin” should be “the skin”;
Appropriate correction is required.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1-2, 4-8, 13-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 6,370,964).

Regarding Claim 1:  Chang discloses a sensor array system (see annotated figure ‘964), comprising: a skin (20; Fig. 2A); a lattice network (see annotated figure ‘964) coupled to a portion of the skin (see annotated figure ‘964), the lattice network including a plurality of interconnects (see annotated figure ‘964) and a plurality of nodes (see annotated figure ‘964), the plurality of nodes being respectively defined by an intersection of two or more interconnects of the plurality of interconnects (see annotated figure ‘964); and a first sensor (14b; Fig. 2A) electrically connected to the lattice network (see annotated figure ‘964) at a first node of the plurality of nodes (see annotated figure ‘964).


    PNG
    media_image1.png
    816
    816
    media_image1.png
    Greyscale

Regarding Claim 2:  Chang discloses all the limitations of Claim 1, as stated above, and further discloses, an input-output circuit (“external device” providing the input and output via lead 18; See Fig. 1B and Col. 6 L. 13-19) electrically connected to the lattice network at a second node (node connected to 18; Fig. 1A) of the plurality of nodes (see annotated figure ‘964), wherein the input- output circuit includes at least one of an input circuit and an output circuit ( see Col. 6 L. 13-19 wherein at least one of input and output signals are provided then at least one of input and output circuit are present).

Regarding Claim 4: Chang discloses all the limitations of Claim 1, as stated above, and further discloses the portion of the skin includes a non-planar surface (see Abstract, Col. 13 L. 28-29, Claim 1 wherein the sensor array system is flexible and deformable and thus the skin on which the sensor array system is deposited is non-planar surface).

Regarding Claim 5: Chang discloses all the limitations of Claim 1, as stated above, and the skin includes a first layer (see annotated figure ‘964) and a second layer (see annotated figure ‘964) adjacent to the first composite layer, and the lattice network is coupled to the portion of the skin between the first layer and the second layer (see annotated figure ‘964).

Regarding Claim 6: Chang discloses all the limitations of Claim 1, as stated above, and further discloses the first sensor includes at least one of a resistance temperature detector, a strain sensor (“strain” Col. 11 L. 65- Col. 12 L. 1), or a piezoelectric sensor (“piezoelectric device” Abstract).

Regarding Claim 7: Chang discloses all the limitations of Claim 6, as stated above, and further discloses a second sensor (see annotated figure ‘964) electrically connected to the lattice network at a second node (see annotated figure ‘964) of the plurality of nodes, wherein the second sensor is different than the first sensor (see annotated figure ‘964).

Regarding Claim 8: Chang discloses all the limitations of Claim 1, as stated above, and further discloses a substrate (12; Fig. 2A) disposed between the portion of the skin and the lattice network (Fig. 2A).

Regarding Claim 13: Chang discloses a method for forming (the system discloses its method of manufacture and see Fig. 11) a sensor array (see annotated figure ‘964), the method comprising: forming the sensor array by applying a lattice network (see annotated figure ‘964) to a substrate (12a, 12b; Fig. 1 A), the lattice network including a plurality of interconnects (see annotated figure ‘964) and a plurality of nodes (see annotated figure ‘964) the plurality of nodes being respectively defined by an intersection (see annotated figure ‘964) of two or more interconnects of the plurality of interconnects; coupling the lattice network to a portion (see annotated figure ‘964) of a skin (20; Fig. 2A); and electrically connecting a first sensor (14b, see annotated figure ‘964 and 2A) to the lattice network at a first node (14b, see annotated figure ‘964 and 2A) of the plurality of nodes.

	Regarding Claim 14: Chang discloses all the limitations of Claim 13, as stated above, and further discloses the lattice network is coupled to the skin with the lattice network (see annotated figure ‘964) and the skin in an uncured state (Col. 4 L. 43-54 wherein the lattice network, i.e. diagnostic layer, is provided on the skin, i.e. composite layer, is uncured).

	Regarding Claim 15: Chang discloses all the limitations of Claim 14, as stated above, and further discloses curing the lattice network and the composite skin together (Col. 4 L. 43-54 wherein the lattice network, i.e. diagnostic layer, and the skin, i.e. composite layer, are exposed to elevated temperature to be cured together).

	Regarding Claim 19: Chang discloses all the limitations of Claim 15, as stated above, and further discloses applying an encapsulation layer (12b; Fig. 1A) to the lattice network.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 6,370,964) in view of Hucker (US 8,534,133).

Regarding Claim 3: Chang discloses all the limitations of Claim 1, as stated above, and further discloses  the skin includes a input/ouput port (18, Fig. 1A and Col. 6 L. 13-19) at a location proximal to the second node (the input/ouput port being in electrical communication to the second node, the input/ouput port is within a certain distance from the second node), and the input-output circuit includes at least one conductor extending through the input/ouput port (conductor 18; Fig. 1A).
Chang does not explicitly recite the input/ouput port being an aperture extending through the skin.
However, Hucker teaches a sensor array system (see Abstract wherein electrical conducting fibers form an network of sensors and 42 in Fig. 3a) having a skin (“composite material” Abstract and skin wherein network 42 is embeded) with an input/ouput port formed by an aperture (aperture receiving the element 40; Fig. 3a) extending through the skin, and an input-output circuit (I/O circuit Fig. 3a) including at least one conductor (40; Fig. 3A) extending through the aperture.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chang, to have the input/ouput port of being an aperture extending through the skin, as taught by Hucker. Such a modification would provide spatial wiring arrangements/configurations of the array sensor that facilitates mounting/assembling of the sensor array by having the input/output extending out of the skin and thus easily accessible.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 6,370,964) in view of Mackin (US 2018/0321184).

Regarding Claim 18: Chang discloses all the limitations of Claim 15, as stated above, but is silent regarding the substrate includes a sacrificial substrate, and the method includes chemically removing the sacrificial substrate from the lattice network.
However, Mackin teaches a method to manufacture a sensor array (“sensor array”) on a substrate (110; Fig. 5A and [0053] see how the substrate is flexible and a polyamide as Chang and in the present application) including  a sacrificial substrate (“sacrificial layers” see [0053]), and the method includes chemically removing the sacrificial substrate from the lattice network (see [0053] wherein the sacrificial layer is removed).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chang, to includes a sacrificial substrate, and the method includes chemically removing the sacrificial substrate from the lattice network, as taught by Mackin. The use of the sacrificial layer would provide a rigid/steady support for the flexible sensor array that facilitate the different step of maniufacturing, as recognized by Mackin (see [0053]).


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 6,370,964) in view of Stadtlander (US 2007/0275212).

Regarding Claim 20: Chang discloses all the limitations of Claim 15, as stated above, and further discloses mounting the lattice network to the skin portion (see annotated figure ‘964), but is silent coupling a core structure to the portion of the skin.
However, Stadtlander teaches an acoustic panel (20; fig. 1) including a first skin (composite skin 22; Fig. 1), a second skin (composite skin 24; Fig. 1) and a core structure (see annotated figure ‘212) disposed between the first skin and the second, coupling a core structure to the portion of the skin (see annotated figure ‘212), wherein the portion of the first skin (see annotated figure ‘212)  being under stress and prone to damage and failure (see [0004]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the method of Chang by adding the step of coupling a core structure of the Skin, as taught by  Stadtlander, Such a modification would allow to use the  health diagnostic system of Chang in a  composite skin of an acoustic panel that is subject to damage, as recognized by Stadlander (see [0004]).

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 6,370,964), in view of Majidi (US 10,645,803).

Regarding Claim 16: Chang discloses all the limitations of Claim 16, as stated above, and further discloses applying the lattice network to the substrate (see step 1108; Fig. 11) and then coupling the lattice network to the portion of the skin (see Col. 4 L. 43-54 wherein the lattice network, i.e. diagnostic layer, and the skin, i.e. composite layer, are exposed to elevated temperature to be cured together). 
Chang does not explicitly recite laser cutting substrate material from the sensor array before coupling the lattice network to the portion of the skin, i.e. transferring the lattice network on its final support.
However, Majidi teaches a method for forming an array sensor (“array of sensors”; Col. 4 L. 14 and array on the left side of Fig. 2) on a substrate (202; Fig. 2) wherein substrate material is laser cut to remove excess of substrate (see step 101 and 102; Fig. 1) before the array of sensors is transfer into its final support (see step 103 and Col. 3 L. 35-38).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chang, to laser cutting substrate material from the sensor array. Such a modification would enable to precisely remove the excess of subtract, as recognized by Majidi (see Col. 3 L. 35).

    PNG
    media_image2.png
    629
    816
    media_image2.png
    Greyscale

Regarding Claim 17:  Chang in view of Majidi teaches all the limitations of Claim 16 as stated above and Chang further discloses coupling the lattice network to the portion of the skin includes coupling the substrate to the skin so that the substrate is disposed between the portion of the skin and the lattice network (see annotated figure ‘964 how the substrate 12 is disposed between the skin and the lattice network).


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stadtlander (US 2007/0275212) in view of Chang (US 6,370,964).

Regarding Claim 9: Stadtlander discloses a gas turbine engine (“gas turbine engine”, [0002]) comprising: an engine core (core surrounded by the nacelle see [0015] and annotated figure ‘212) having a longitudinal center axis (see annotated figure ‘212); a non-rotating, inner structure (“nacelle” see [0015] and annotated figure ‘212) disposed circumferentially about the engine core (see annotated figure ‘212); and an acoustic panel (20; Fig. 1) coupled to a surface of the inner structure (nacelle surface; see annotated figure ‘212), the acoustic panel including a first skin (composite skin 22; Fig. 1), a second skin (composite skin 24; Fig. 1) disposed radially outward of the first composite skin (see annotated figure ‘212), and a core structure (see annotated figure ‘212) disposed between the first skin and the second ,  a portion of the first skin (see annotated figure ‘212) being under stress and prone to damage and failure (see [0004]). 
Stadtlander is silent regarding the acoustic panel further comprising a sensor array comprising: a lattice network coupled to the portion of the first skin, the lattice network including a plurality of interconnects and at least one node defined by an intersection of two or more interconnects of the plurality of interconnects; and a first sensor electrically connected to the lattice network at a first node of the at least one node.
However, Chang discloses a sensor array system (see annotated figure ‘964) used in aircraft application (Col. 12 L. 33), comprising: a skin (20; Fig. 2A); a lattice network (see annotated figure ‘964) coupled to a portion of the skin (see annotated figure ‘964 and see that the skin is a composite skin), the lattice network including a plurality of interconnects (see annotated figure ‘964) and a plurality of nodes (see annotated figure ‘964), the plurality of nodes being respectively defined by an intersection of two or more interconnects of the plurality of interconnects (see annotated figure ‘964); and a first sensor (14b; Fig. 2A) electrically connected to the lattice network (see annotated figure ‘964) at a first node of the plurality of nodes (see annotated figure ‘964).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have inserted in the skin portion subjected to damage of  Stadtlander, the sensor array system of Chang, and thus the acoustic panel further comprising a sensor array comprising: a lattice network coupled to the portion of the first skin, the lattice network including a plurality of interconnects and at least one node defined by an intersection of two or more interconnects of the plurality of interconnects; and a first sensor electrically connected to the lattice network at a first node of the at least one node. Such modification would allow to performed a health diagnostic on the composite skin and detect when and where repair should be or will be soon necessary, as recognized by Chang (see Abstract and Tittle).

Regarding Claim 10: Stadtlander in view of Chang teaches all the limitations of Claim 9, as stated above, and further teaches the portion of the first skin is disposed on a radially exterior side of the first skin (see annotated figure ‘212).

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stadtlander (US 2007/0275212) in view of Chang (US 6,370,964), as applied to Claim 9, and further in view of Pujar (US 2016/0265383)

Regarding Claim 11: Stadlander in view of Chang teaches all the limitations of Claim 9, as stated above, but is silent regarding a thermal blanket disposed between the inner structure and the acoustic panel.
However, Pujar teaches a gas turbine engine (100; Fig. 1) having an acoustic panel (132; Fig. 2) coupled to a surface of the inner structure (surface of 201; Fig. 2), the acoustic panel including a first skin (220; Fig. 2), a second skin (240; Fig. 2), and a thermal blanket (250; Fig. 2) disposed between the inner structure and the acoustic panel (see Fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the acoustic panel of Stadtlander, to have a thermal blanket disposed between the inner structure and the acoustic panel, as taught by Pujar. Such modification would provide thermal protection for the skin, as recognized by Pujar (see [0023]).



Allowable Subject Matter
Regarding Claims 12: Claim 12 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:
Prior art fails to teach, in combination with the other limitations of dependent Claims 12 and 18, “the portion of the first skin is disposed on a radially interior side of the first skin, and the sensor array is disposed between the thermal blanket and the first skin” (for Claim 12).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.A.C./Examiner, Art Unit 3741     
 
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741